DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites accessing logs, analyzing the logs and taking an action based on the logs which under its broadest reasonable interpretation covers a method of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as previously discussed using a processor to perform accessing of log records, analyzing log records and taking a generic action amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5 disclose analyzing the log record and presenting information that identifies the location of the programing instructions. Analyzing the logs falls within a method of organizing human 
Claims 6-7 discloses analyzing a storage system log level that was identified. Analyzing the logs and taking an action based on the logs which under its broadest reasonable interpretation covers a method of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as previously discussed using a processor to perform accessing of log records, analyzing log records and taking a generic action amount to no more than mere instructions to apply the exception using a generic computer component. Generating a programming patch configured to alter the storage system log level previously identified is considered a post insignificant extra-solution activity to the judicial exception. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more. 
Claims 8-9 disclose analyzing and displaying log information. Analyzing the logs under its broadest reasonable interpretation covers a method of organizing human activity.  This judicial exception is not integrated into a practical application because the generically recited generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as previously discussed using a processor to perform accessing of log records, analyzing log records and taking a generic action amount to no more than mere instructions to apply the exception using a generic computer component. 
Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more for the same reasons as previously indicated above. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 5/17/2021, with respect to 35 USC 102(a)(2) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHARLES EHNE/               Primary Examiner, Art Unit 2113